Citation Nr: 0103187	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for shell fragment 
wounds of the legs.

5.  Entitlement to service connection for residuals of 
dysentery.

6.  Entitlement to service connection for residuals of 
frostbite.

7.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD). 

8.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

10.  Entitlement to an initial compensable evaluation for 
shell fragment wounds of the left lower calf.

11.  Entitlement to an initial compensable evaluation for a 
shell fragment wound of the right mid back.

12.  Entitlement to an initial compensable evaluation for a 
shell fragment wound of the right wrist.

13.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 1967 
and from November 1968 to April 1986.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from October 
1998 and February 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

The Board notes that, in a written statement dated November 
1998, the veteran's representative raises claims of 
entitlement to service connection for pes planus and 
headaches.  This matter is referred to the RO for appropriate 
action. 

The Board also notes that, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in April 1999, the veteran 
initiated an appeal of the RO's October 1998 decision 
granting service connection and assigning a noncompensable 
evaluation for bilateral hearing loss.  In response, in 
September 1999, the RO issued a statement of the case.  To 
date, the veteran has not yet perfected his appeal with 
regard to the issue of entitlement to an initial compensable 
evaluation for bilateral hearing loss.  Therefore, that issue 
is not now before the Board for appellate review.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims of entitlement to service connection for nicotine 
dependence, shell fragment wounds of the legs, and residuals 
of dysentery and frostbite and entitlement to higher initial 
evaluations for degenerative joint disease of the knees and 
scars of the left calf, right mid back and right wrist.

2.  There is no medical evidence of record establishing that 
the veteran currently is nicotine dependent or has shell 
fragment wounds of the legs (other than scars on the left 
lower calf), or residuals of dysentery or frostbite.

3.  The veteran has arthritis of both knees with limitation 
of motion, pain on use, tenderness to palpation, crepitus, 
and effusion.

4.  The veteran's left and right knee disabilities have been 
shown to necessitate the use of a brace, but not to cause 
more than slight recurrent subluxation or lateral 
instability.

5.  Residuals of the veteran's shell fragment wounds include 
scars of the left lower calf, right mid back, and right 
wrist.

6.  The veteran's scars of the left lower calf, right mid 
back, and right wrist are asymptomatic and cause no 
functional limitation.

7.  The claims for service connection for nicotine 
dependence, shell fragment wounds of the legs, residuals of 
dysentery, and residuals of frostbite and for increased 
evaluations for left lower calf, right mid back and right 
wrist disabilities do not involve questions of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

2.  Shell fragment wounds of the legs (other than the wound 
residuals of the left calf) were not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

3.  Residuals of dysentery were not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

4.  Residuals of frostbite were not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 
(2000).

5.  The evidence does not satisfy criteria for an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000).

6.  The evidence satisfies criteria for a separate 10 percent 
evaluation for instability of the right knee.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2000).

7.  The evidence does not satisfy criteria for an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2000).

8.  The evidence satisfies criteria for a separate 10 percent 
evaluation for instability of the left knee.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2000).

9.  The evidence does not satisfy criteria for an initial 
compensable evaluation for shell fragment wounds of the left 
lower calf.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).

10.  The evidence does not satisfy criteria for an initial 
compensable evaluation for a shell fragment wound of the 
right mid back.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).

11.  The evidence does not satisfy criteria for an initial 
compensable evaluation for a shell fragment wound of the 
right wrist.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

12.  Securing an advisory medical opinion from an independent 
medical expert is not warranted.  38 U.S.C.A. § 7109 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issues before the Board include whether the veteran is 
entitled to service connection for nicotine dependence, shell 
fragment wounds of the legs, residuals of dysentery, and 
residuals of frostbite.  The RO denied the veteran these 
benefits in October 1998 on the basis that he had not 
submitted evidence of well-grounded claims.  During the 
pendency of this appeal, however, a bill was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107, 5126).  This 
legislation now necessitates the Board to proceed directly to 
an adjudication of the merits of a service connection claim 
(provided the Board finds that the VA has fulfilled its duty 
to assist) without determining whether the claim is well 
grounded.  

In this case, the Board's decision to proceed as required 
does not prejudice the veteran in the disposition of his 
claims for service connection for nicotine dependence, shell 
fragment wounds of the legs, residuals of dysentery, and 
residuals of frostbite.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  In its February 1999 statement of the 
case, the RO notified the veteran of all regulations 
pertinent to service connection claims, including those 
relating to well-groundedness, informed him that it had 
denied his claims for service connection for nicotine 
dependence, shell fragment wounds of the legs, residuals of 
dysentery, and residuals of frostbite because he had not 
submitted competent medical evidence linking these disorders 
to service (evidence that was previously required to well 
ground a claim and that is still required to grant a claim on 
the merits), and provided the veteran and his representative 
an opportunity to present further argument in support of 
these claims.  The veteran and his representative took 
advantage of this opportunity by subsequently submitting 
written statements and additional evidence in support of 
these claims.  Clearly, the veteran was ensured due process 
of law as a result of the actions taken by the RO. 

The question then becomes whether, under the new legislation, 
VA has fulfilled its duty to assist the veteran in developing 
his claims.  This legislation provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits, but is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In this case, the RO has obtained all treatment 
records identified by the veteran and afforded the veteran VA 
examinations, during which laboratory tests and x-rays were 
conducted.  In addition, the veteran has not identified any 
additional evidence he wishes to associate with his claims 
file.  Based on these facts and for the reasons indicated 
below, the Board concludes that there is no reasonable 
possibility that any assistance the VA could provide would 
aid the veteran in substantiating his claims for service 
connection for nicotine dependence, a shell fragment wound of 
the legs, residuals of dysentery, and residuals of frostbite.  
Instead, the Board finds that the VA has fulfilled its duty 
to assist the veteran in obtaining and fully developing all 
of the facts relevant to these claims.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Subsequent manifestations of a chronic 
disease in service, however remote, are to be service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103 (2000)).  This law prohibits service 
connection for death or disability resulting from an injury 
or disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
March 1998, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified that 
its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VAGC held 
that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes. Therefore, pursuant to the 
above opinions, in order to establish entitlement to service 
connection for lung disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence suggesting that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired or worsened during or as a 
result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

In this case, the veteran served on active duty from July 
1963 to June 1967 and from November 1968 to April 1986.  His 
service medical records do not reflect that he was nicotine 
dependent, sustained shell fragment wounds of the legs, or 
had dysentery or frostbite during active service.  In fact, 
in March 1983, it was noted that the veteran was a non-
smoker, and on retirement examination in August 1985, the 
examining physician noted multiple abnormalities, none of 
which related to smoking, shell fragment wounds of the legs, 
dysentery or frostbite.  Regardless, post-service medical 
records, including VA outpatient treatment records and VA 
examination reports dated from 1998 to 1999, show no 
treatment for, or a diagnosis of, nicotine dependence (or 
residuals thereof), residuals of shell fragment wounds of the 
legs (except for scars on the left lower calf, for which the 
veteran is already service connected), residuals of 
dysentery, or residuals of frostbite.  

To merit an award of service connection under 38 U.S.C.A. 
§§ 1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has the claimed disorders.  Unfortunately, the 
veteran's assertions in this regard are insufficient to 
establish the existence of a present disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

The Board acknowledges the contentions of the veteran's 
representative, which include: (1) that the complexity of the 
issues and inadequacy of the VA examinations warrant 
advisory/independent medical opinions; (2) that the VA 
examinations did not provide a nexus or etiology for the 
claimed conditions;
(3) that the veteran's claims warrant application of 
38 C.F.R. § 3.102, the reasonable doubt doctrine; and (4) 
that the veteran is entitled to adequate reasons and bases 
for any denials.  

With regard to the first contention, the Board notes that, 
according to statute, an opinion of an independent medical 
expert may be obtained in cases where the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting an opinion from an independent 
medical expert.  38 U.S.C.A.
§ 7109 (West 1991).  However, the issues in this case are 
neither complex nor controversial; they merely require 
medical evidence establishing that the veteran has current 
disabilities that are related to his period of active 
service.  Accordingly, solicitation of a medical opinion from 
an independent medical expert is not warranted.  

With regard to the second contention, the Board points out 
that the veteran is not entitled to a VA examination for the 
purpose of obtaining an opinion as to the etiology of his 
disorders if no reasonable possibility exists that such 
assistance would aid in substantiating his claims.  As 
previously noted, in this case, because the veteran has not 
submitted competent evidence that he currently is nicotine 
dependent or has residuals of nicotine dependence, shell 
fragment wounds of the legs (other than scars on the left 
lower calf), residuals of dysentery or residuals of 
frostbite, which caselaw requires, there is no reasonable 
possibility that a VA examination would aid in substantiating 
his claims. 

Finally, with regard to the third and fourth contentions, the 
Board believes that the statement of the case, supplemental 
statements of the case and the above discussion provide 
adequate reasons and bases for its denials, and inform the 
veteran of the elements necessary to grant his claims in the 
future.  The veteran is not entitled to the benefit of the 
doubt in resolving his claims because the evidence in this 
case is not in relative equipoise.  Rather, the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for nicotine dependence, 
shell fragment wounds of the legs, residuals of dysentery, 
and residuals of frostbite.  They must therefore be denied.  

II.  Increased Evaluations

The veteran and his representative claim that the evaluations 
assigned the veteran's knee, left lower calf, right mid back, 
and right wrist disabilities do not reflect the severity of 
associated symptomatology.  As previously stated, the 
preliminary question before the Board is whether the VA has 
properly assisted the veteran in the development of these 
claims.  Based on the fact that the RO recently afforded the 
veteran VA examinations of these disabilities and the veteran 
has not identified any outstanding evidence that needs to be 
obtained in support of these claims, the Board finds that the 
VA has fulfilled its duty to assist the veteran in obtaining 
and fully developing all evidence necessary for the equitable 
disposition of these claims.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson, 12 Vet. App. 119, 126 (1999).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Knees

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to an absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).

The VAGC has issued two opinions pertinent to claims of 
entitlement to higher evaluations for knee disabilities.  
These opinions reflect that a veteran who has 
x-ray evidence of arthritis and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9-
98).  Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6; 
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991). 

The RO has evaluated each of the veteran's knee disabilities 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010 (2000).  DC 5010 provides that arthritis that 
is due to trauma and substantiated by x-rays shall be rated 
as degenerative arthritis under DC 5003.  DC 5003 provides 
that degenerative arthritis established by x-ray findings 
shall be rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DCs, an evaluation of 10 percent is for application for each 
such major or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  The 
appropriate DCs in this case are 5260 and 5261.  These codes 
provide that a noncompensable evaluation is warranted for 
flexion of the leg limited to 60 degrees and extension of leg 
limited to 5 degrees.  A 10 percent evaluation is warranted 
for flexion of the leg limited to 45 degrees and extension of 
the leg limited to 10 degrees.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2000). 

Under 38 C.F.R. § 4.71a, DC 5257 (2000), which is also 
pertinent to the veteran's claim, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability of the knee and a 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation requires 
severe recurrent subluxation or lateral instability of the 
knee. 

In this case, for the reasons stated below, the Board 
believes that each of the veteran's service-connected knee 
disability pictures more nearly approximates the 10 percent 
evaluation currently assigned under DC 5010, and that 
separate 10 percent evaluations are warranted under 38 C.F.R. 
§ 4.71a, DCs 5257 (2000), for instability of the right and 
left knees.

The veteran has had his knees examined by the VA on four 
occasions.  During VA scar and knee examinations in December 
1998, he reported that he had stiffness of the knees in the 
morning, and knee pain, popping and catching, but did not use 
braces or any other assistive aids to ambulate.  The 
examiners noted: moderate atrophy of the bilateral quadriceps 
with severe atrophy of the vastus medialis obliques; 
moderately tight hamstrings and gastrocnemius-soleus 
complexes; tenderness to palpation at the tibiofemoral joint 
and inferior to the patellae bilaterally; effusion; 
tenderness over the left anterolateral joint line, to 
palpation at the insertion of the quadriceps tendon on the 
right patella, and during McMurray's compression test on the 
left; bilateral crepitation with patellae motion, range of 
motion of the right knee from 0 to 110 degrees and from 0 to 
135 degrees; range of motion of the left knee from 0 to 105 
degrees and from 0 to 135 degrees; hip flexion to 90 degrees 
bilaterally; backward extension to 30 degrees bilaterally; 
and good strength during heel and toe walking.  X-rays 
revealed slight spurring involving the posterior aspects of 
the patella bilaterally.  Based on these findings, the 
examiners diagnosed chondromalacia, bilateral knees, 
bilateral knee pain, right knee tendinitis, a possible 
meniscus tear on the left, and mild degenerative disease.

In March 1999, during a VA general medical examination, the 
veteran reported knee pain.  The examiner noted minimal 
crepitus with passive and active flexion and extension, 
extension to 0 degrees bilaterally, and flexion to 100 
degrees bilaterally.  

In June 1999, the veteran presented ambulating with a cane.  
He reported knee pain when walking, climbing stairs and after 
standing for a prolonged period of time, easy fatigability, a 
catching sensation in the lateral aspect of the left knee, 
and knee cracking and popping with motion.  He denied periods 
of flare-ups and knee surgery.  The examiner noted lateral 
knee pain bilaterally, especially with lateral joint line 
palpation and with varus and valgus stressors at 0 and 30 
degrees, lateral facet tenderness on the left patella, and 
range of motion of the knees from 0 to 130 degrees 
bilaterally.  X-rays showed minimal spurring of the posterior 
patella.  The examiner diagnosed bilateral knee pain 
representing either meniscal pathology or very early 
degenerative changes.  He concluded that the patella pain 
likely represented degenerative changes.

One of the VA examiners who examined the veteran in December 
1998 interpreted the x-rays of the veteran's knees as 
indicating degenerative joint disease.  Based on that 
finding, the RO characterized the veteran's service-connected 
knee disabilities as degenerative joint disease of the right 
and left knees.  As previously indicated, arthritis of the 
knee shall be rated on the basis of limitation of motion 
under DCs
5260 and 5261, and if the limitation of motion of the knee is 
noncompensable under these codes, an evaluation of 10 percent 
is for application.  In this case, the limitation of motion 
shown by the veteran during the four VA examinations noted 
above is noncompensable.  From 1998 to 1999, the veteran 
consistently had extension to 0 degrees bilaterally and 
flexion to at least 100 degrees bilaterally.  He never had 
extension limited to 10 degrees or flexion limited to 45 
degrees.  Accordingly, the veteran's right and left knee 
disability pictures more nearly approximate the 10 percent 
evaluations currently assigned under DC 5010.   

The question remains whether the veteran is entitled to 
separate evaluations for instability of the right and left 
knee.  During the VA examinations conducted in 1998 and 1999, 
no VA examiner noted instability.  However, in June 1999, the 
veteran presented ambulating with a cane, a fact that the 
Board believes is indicative of bilateral knee instability.  
However, because there is no medical evidence of record 
establishing that any such instability is more than slight, 
the Board finds that the evidence supports separate 10 
percent evaluations for instability of the right and left 
knees under DC 5257.  An evaluation in excess of 10 percent 
cannot be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), because DC 5257 is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In summary, the veteran has arthritis of both knees with 
limitation of motion, pain on use, tenderness to palpation, 
crepitus, and effusion.  His knee disabilities have been 
shown to necessitate the use of a brace, but not to cause 
more than slight recurrent subluxation or lateral 
instability.  In light of these findings, the Board concludes 
that the preponderance of the evidence is against initial 
evaluations in excess of 10 percent for degenerative joint 
disease of the right and left knee, and that the evidence 
supports separate 10 percent evaluations for slight 
instability of the right and left knees. 

B.  Shell Fragment Wounds

The RO granted the veteran service connection and assigned 
him noncompensable evaluations for shell fragment wounds of 
the left lower calf, right mid back and right wrist in 
February 1999.  The RO assigned these evaluations pursuant to 
38 C.F.R. § 4.118, DC 7805, on the basis that scars were the 
only residuals of the shell fragment wounds shown to exist.  

The veteran has received outpatient treatment and been 
evaluated by the VA for compensation purposes on multiple 
occasions from 1998 to 1999.  However, during these visits 
and evaluations, no physician has identified any other 
residual of the veteran's shell fragment wounds of the left 
calf, mid back and right wrist.  During a VA scars 
examination in December 1998, the veteran reported no 
symptomatology related to his scars.  The VA examiner noted a 
.5 by .5 centimeter oval scar on the right mid back, a 2 1/2 by 
2 centimeter flat, V-shaped, irregular scar on the right 
wrist, a 1 by 1 centimeter irregular, slightly depressed scar 
on the left lower calf, and a 2 by 1 centimeter scar on the 
left mid medial calf.  There was no ulceration, breakdown of 
the skin, adherence to underlying tissue, inflammation or 
keloid formation associated with the scars.  The scars were 
paler than surrounding skin, but caused no significant 
disfigurement.  The VA examiner diagnosed scars secondary to 
shell fragment wounds.  

During VA general medical and joints examinations in March 
1999 and June 1999, the veteran reported no tenderness 
associated with his scars, but indicated he had a cosmetic 
concern.  One VA examiner noted that the smaller calf scar 
was hyperpigmented and covered a palpable defect.  Both VA 
examiners indicated that the scars were well healed and not 
tender.

According to the rating schedule, scars that are superficial, 
poorly nourished, with repeated ulceration, or superficial, 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2000).  An evaluation in excess of 10 percent may 
be assigned for certain scars disfiguring the head, face or 
neck or resulting from burns.  See 38 C.F.R. § 4.118, DCs 
7800, 7801 (2000).  Other scars are to be rated on limitation 
of motion of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2000).

Based on the findings noted above, the Board concludes that 
the veteran's left lower calf, right mid back, and right 
wrist disability pictures more nearly approximate the 
noncompensable evaluations currently assigned under DC 7805.  
The only residuals of the veteran's shell fragment wounds 
shown to exist are scars of the left lower calf, right mid 
back, and right wrist.  The veteran has reported, and the 
evidence establishes, that these scars are asymptomatic and 
cause no functional limitation.  While one of the veteran's 
calf scars is hyperpigmented and covers a palpable defect, 
none of his scars are superficial, poorly nourished with 
repeated ulceration, tender, or painful on objective 
demonstration.  Initial compensable evaluations may thus not 
be assigned under DC 7803, 7804 or 7805.  Higher evaluations 
also may not be assigned under DC 7800, 7801 or 7802 because 
the veteran's scars disfigure his left calf, back and right 
wrist, not his head, face or neck and even assuming they 
result from a burn, they do not meet the size criteria of DCs 
7801 and 7802.  

The Board acknowledges the representative's contention that 
an opinion of an independent medical expert should be 
obtained in support of the veteran's claims.  However, the 
veteran's claims for increased evaluations are neither 
complex nor controversial; they merely require medical 
evidence establishing that the veteran's scars are 
symptomatic or cause functional limitation.  Inasmuch as the 
RO afforded the veteran VA examinations, during which VA 
examiners could have made such findings, solicitation of a 
medical opinion from an independent medical expert is not 
warranted.  

For the reasons noted above, the Board finds that the 
preponderance of the evidence is against initial compensable 
evaluations for shell fragment wounds of the left lower calf, 
right mid back and right wrist.  The veteran's claims for 
these benefits must therefore be denied.  


C.  Conclusion

In reaching its decision on the veteran's claims for 
increased evaluations, the Board considered the potential 
application of all other provisions of 38 C.F.R., Parts 3 and 
4, whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disabilities.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The 
veteran has not asserted, nor does the evidence show, that 
his knee disabilities or scars of the left lower calf, right 
mid back or right wrist cause marked interference with 
employment, necessitate frequent periods of hospitalization, 
or otherwise render impracticable the application of the 
regular schedular standards so as to warrant assignment of an 
extra-schedular evaluation.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for nicotine dependence is denied.

Service connection for shell fragment wounds of the legs is 
denied.

Service connection for residuals of dysentery is denied.

Service connection for residuals of frostbite is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

A separate 10 percent evaluation for instability of the right 
knee is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

A separate 10 percent evaluation for instability of the left 
knee is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An initial compensable evaluation for shell fragment wounds 
of the left lower calf is denied.  

An initial compensable evaluation for a shell fragment wound 
of the right mid back is denied.  

An initial compensable evaluation for a shell fragment wound 
of the right wrist is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for a heart disorder and a back disorder, an 
initial evaluation in excess of 50 percent for PTSD, and a 
TDIU.  The Board finds that additional development by the RO 
is necessary before deciding the merits of the veteran's 
remaining claims. 

First, as previously indicated, during the pendency of this 
appeal, legislation was passed that amplifies the VA's duty 
to assist a claimant in the development of his claim.  This 
duty now includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  In this case, post-service medical evidence noted 
above confirms that the veteran has been diagnosed with heart 
and back disorders, including hypertension, alcoholic 
cardiomyopathy with atrial fibrillation, atherosclerotic 
vascular disease, and degenerative joint disease of the 
lumbar spine.  In addition, the veteran asserts that he was 
treated for these disorders during service.  As the record 
stands, however, there is insufficient medical evidence of 
record to determine whether the current heart and back 
disorders are related to the alleged in-service treatment.  
In light of these facts, VA cardiology and orthopedic 
examinations are necessary for the Board to decide equitably 
the remainder of the veteran's service connection claims.  
The Board believes that it would helpful if, during these 
examinations, the examiners reviewed the veteran's claims 
file in its entirety, considered the evidence, and opined 
whether it is at least as likely as not that the veteran's 
current heart and back disorders were incurred in or 
aggravated by his period of active service.  

Second, it appears that there are possibly pertinent medical 
records missing from the veteran's claims file.  During a VA 
general medical examination in March 1999, the veteran 
indicated that he was scheduled for a cardioversion, but the 
most recent records of the veteran's heart treatment are 
dated in February 1999, prior to the examination.  In 
addition, a VA Coumadin Clinic note dated February 1999 
reflects that the veteran had a March 1999 appointment 
scheduled, but records of this appointment have not been 
obtained.  Finally, in February 1999, when he visited a VA 
PTSD clinic and in March 1999, during a VA PTSD examination, 
the veteran reported that he had attempted suicide in October 
1998, was later committed to the Omaha VA Medical Center, 
where he participated in an alcohol treatment program, was 
seeing a psychiatrist, and was involved in regular follow-up 
care.  To date, records of the veteran's hospitalization and 
therapy have not been obtained.  Inasmuch as all of the 
treatment records mentioned might be pertinent to the 
veteran's heart, PTSD and TDIU claims, on Remand, they should 
be secured.  Moreover, because these claims are being 
remanded for other purposes, on Remand, the veteran should be 
given an opportunity to identify and authorize the release of 
all other pertinent medical records that are missing from his 
claims file and to submit additional argument in support of 
his claims.  

Third, the veteran seeks a higher initial evaluation for his 
PTSD and a TDIU based on his service-connected disabilities.  
However, there is insufficient evidence of record to 
determine the current level of impairment caused by his PTSD 
and whether his service-connected disabilities collectively 
render him unemployable.  The veteran has not undergone a VA 
psychiatric examination since March 1999, and the RO has not 
yet obtained a medical opinion addressing the issue of 
employability.  Accordingly, on Remand, the RO should afford 
the veteran another VA psychiatric examination for the 
purpose of determining the current level of impairment caused 
by his PTSD and obtain a medical opinion addressing the 
effect the veteran's service-connected disabilities 
collectively have on his employability. 

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all VA and private medical 
providers who have treated his heart 
disorder, back disorder, and PTSD and 
whose records have not yet been obtained.  
In addition, the RO should advise the 
veteran to submit any employment records 
he deems relevant to his TDIU claim.

2.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file all 
treatment records the veteran identifies 
as being outstanding, including records 
from the facilities where he underwent a 
cardioversion and participated in alcohol 
and psychiatric treatment, the VA 
Coumadin Clinic, and the VA Medical 
Center in Omaha, Nebraska, where the 
veteran was allegedly treated for a 
suicide attempt in October 1998. 

3.  After receiving any additional 
medical records, the RO should afford the 
veteran VA cardiology and orthopedic 
examinations for the purpose of 
ascertaining the etiology of all heart 
and back disorders shown to exist.  Prior 
to the examinations, the RO should 
provide the examiners with the veteran's 
claims file and a copy of this Remand for 
review.  Thereafter, the examiners should 
conduct all evaluations, studies, and 
tests deemed necessary.  Following a 
comprehensive review of the record and 
the veteran's history and thorough 
evaluations, the examiners should 
diagnose all heart and back disorders 
that are present and, with regard to each 
disorder diagnosed, opine whether it is 
at least as likely as not that the 
disorder was incurred in or aggravated by 
the veteran's period of active service.  
The examiners should provide the complete 
rationale on which their opinions are 
based.

4.  The RO should also afford the veteran 
a VA psychiatric examination for the 
purpose of ascertaining the severity of 
his PTSD.  Prior to the examination, the 
RO should provide the VA examiner with 
the veteran's claims file and a copy of 
this Remand for review.  Following a 
thorough evaluation, including all 
indicated studies, the examiner should: 
(1) list all symptoms of the veteran's 
PTSD; (2) assess the veteran's mental 
status on all axes; (3) include in the 
diagnostic formulation a GAF score and an 
explanation of what the assigned score 
represents; (4) attempt to quantify the 
degree of impairment caused by the 
veteran's PTSD in terms of the 
nomenclature of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000); and (5) 
conclude whether the veteran's PTSD, 
alone, or in conjunction with his other 
service-connected disabilities, precludes 
him from maintaining gainful employment.  
The examiner should provide the complete 
rationale on which his opinion is based.

5.  The RO should also afford the veteran 
a VA social and industrial survey for the 
purpose of assessing his daily 
functioning and the impact, if any, of 
his service-connected disabilities on his 
ability to engage in gainful employment.

6.  If the RO then decides that an 
additional medical opinion is necessary, 
it should transfer the veteran's claims 
file to an appropriate specialist for a 
written opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities render him 
unemployable.  The specialist should 
provide the complete rationale on which 
his opinion is based.

7.  The RO should then review the VA 
examination reports and opinion (if 
applicable) and determine whether they 
comply with the previous instructions.  
If they are deficient in any regard, 
immediate corrective action should be 
taken.  

8.  Thereafter, the RO should ensure 
compliance with all other duty to assist, 
documentation, and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

9.  Finally, the RO should readjudicate 
the veteran's claims.  In so doing, the 
RO should consider all of the 
representative's assertions and apply all 
pertinent regulations.  If any decision 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the claim is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law and that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).



___________________________
	WARREN W. RICE, JR.  
Member, Board of Veterans' Appeals


 



